Title: From James Madison to John Graham, 24 September 1809
From: Madison, James
To: Graham, John


Dear Sir
Montpellier Sepr. 24. 1809
I drop you this merely to intimate my purpose of setting out for Washington on friday next and to request that nothing may be forwarded after Wednesday next. Letters &c. put into the mail on that day will get to hand in time, as I shall be at home after the hour at which the Rider arrives.
You will have noticed the return of the letter of Turreau, supposed to have been omitted at the office of State. It must however have not been in the post office in time, or been overlooked there, as it was a Mail later, than the communications referring to it. Be assured always of my esteem & regard
James Madison
